Exhibit 10.1
AGREEMENT BY AND BETWEEN
Integra Bank, National Association
Evansville, Indiana
and
The Comptroller of the Currency
Integra Bank, National Association, Evansville, IN (“Bank”) and the Comptroller
of the Currency of the United States of America (“Comptroller”) wish to protect
the interests of the depositors, other customers, and shareholders of the Bank,
and, toward that end, wish the Bank to operate safely and soundly and in
accordance with all applicable laws, rules and regulations.
The Comptroller, through his National Bank Examiner, has examined the Bank and
his findings are contained in the Report of Examination dated February 19, 2009
(“ROE”).
In consideration of the above premises, it is agreed, between the Bank, by and
through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.
ARTICLE I
JURISDICTION
(1) This Agreement shall be construed to be a “written agreement entered into
with the agency” within the meaning of 12 U.S.C. § 1818(b)(1).
(2) This Agreement shall be construed to be a “written agreement between such
depository institution and such agency” within the meaning of 12 U.S.C. §
1818(e)(1) and 12 U.S.C. § 1818(i)(2).
(3) This Agreement shall be construed to be a “formal written agreement” within
the meaning of 12 C.F.R. § 5.51(c)(6)(ii). See 12 U.S.C. § 1831i.

 

 



--------------------------------------------------------------------------------



 



(4) This Agreement shall be construed to be a “written agreement” within the
meaning of 12 U.S.C. § 1818(u)(1)(A).
(5) All reports or plans which the Bank or Board has agreed to submit to the
Assistant Deputy Comptroller pursuant to this Agreement shall be forwarded to
the:
Assistant Deputy Comptroller
St. Louis Field Office
2350 Market Street, Suite 100
St. Louis, MO 63103
ARTICLE II
LOAN WORKOUT DEPARTMENT
(1) Within forty-five (45) days, the Board shall develop a staffing plan for the
loan workout department that is consistent with the objectives of the Bank’s
Managed Asset function. At a minimum, the plan will consist of the following:

  (a)   identification of the skills and expertise needed to develop, implement,
and monitor problem loan workout plans;

  (b)   identification of the skills, training, and expertise of the Bank’s
current staff; and

  (c)   comparison of the current staff’s skills and expertise identified in
(1)(b) of this Article to the skills and expertise identified in (1)(a) of this
Article as necessary to effectively identify, mitigate and manage credit risk
while minimizing credit losses.

(2) Within thirty (30) days of the development of the staffing plan, the Board
will implement the plan and direct any changes necessary to provide the Bank
with a staff that possesses the skills, training, and expertise identified in
(1)(a) of this Article. Thereafter the Board will ensure that the Bank adheres
to the staffing plan.

 

- 2 -



--------------------------------------------------------------------------------



 



(3) Upon completion of the actions required by (1) and (2), the Board will
provide a copy of its staffing plan to the Assistant Deputy Comptroller.
(4) Within sixty (60) days, the Evansville Managed Asset Group and the Chicago
Managed Asset Group shall take all steps necessary to improve the operation of
the Bank’s workout function including, but not limited to:

  (a)   the establishment of policies and procedures to distinguish assets that
shall be managed by the Loan Workout Department from assets that shall be
managed by the originating unit;

  (b)   the establishment of policies and procedures to require assets that
remain with the originating unit are managed according to the standards of the
Loan Workout Department;

  (c)   the development and implementation of management information systems to
track workloads and staffing requirements within the Loan Workout Department;
and

  (d)   the development and implementation of management information systems to
measure the status and progress of workout activities.

(5) The Board shall ensure that the Loan Workout Department has processes,
personnel, training, control systems, and funding support necessary to maintain
its sound operation.
(6) Upon completion of the actions required by (4), the Board will provide a
copy of any policies and procedures to the Assistant Deputy Comptroller.

 

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE III
CRITICIZED ASSETS
(1) The Bank shall take immediate and continuing action to protect its interest
in those assets criticized in the ROE, in any subsequent Report of Examination,
by internal or external loan review, or in any list provided to management by
the National Bank Examiners during any examination.
(2) Within thirty (30) days, the Board shall adopt, implement, and thereafter
ensure Bank adherence to a written program designed to eliminate the basis of
criticism of assets criticized in the ROE, in any subsequent Report of
Examination, by any internal or external loan review, or in any list provided to
management by the National Bank Examiners during any examination as “doubtful,”
“substandard,” or “special mention” that equals or exceeds seven hundred and
fifty thousand dollars ($750,000). This program shall be documented using the
format of the Bank’s Quarterly Asset Report form, and include, at a minimum:

  (a)   an identification of the expected sources of repayment;

  (b)   the current value of supporting collateral and the position of the
Bank’s lien on such collateral where applicable;

  (c)   an analysis of current and satisfactory credit information, including
cash flow analysis where loans are to be repaid from operations and a robust,
global guarantor analysis where repayment is guarantor dependent; and

  (d)   the proposed action to eliminate the basis of criticism and the time
frame for its accomplishment.

(3) A copy of this written program shall be maintained in the file of the
affected borrower.

 

- 4 -



--------------------------------------------------------------------------------



 



(4) The Board shall ensure that the Bank has processes, personnel, training, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.
(5) The Board, or a designated committee of the Board, shall conduct a review,
on at least a monthly basis, to determine:

  (a)   the status of each criticized asset or criticized portion thereof that
equals or exceeds three million dollars ($3,000,000);

  (b)   management’s adherence to the workout plan adopted pursuant to this
Article;

  (c)   the status and effectiveness of the workout plan; and

  (d)   the need to revise the workout plan or take alternative action.

(6) A copy of each review shall be forwarded to the Assistant Deputy Comptroller
on a quarterly basis along with all Quarterly Asset Reports developed for
paragraph (2).
ARTICLE IV
GUARANTOR ANALYSES
(1) Bank management must immediately implement robust guarantor analyses at
origination, renewal, extension, restructuring, annual review, and for credits
with a Bank’s internal risk rating downgrade to “7” (Pass/Watch) or worse
including downgrades within risk ratings of problem loans for commercial and
industrial and commercial real estate loans when guarantors provide the primary
or secondary source of repayment.
(2) These analyses shall assess the value, sufficiency and liquidity of a
guarantor’s net assets and the magnitude of ongoing cash flow considering both
actual and contingent liabilities. The analysis of the guarantor’s global cash
flow shall consider inflows as well as both required and discretionary cash
outflows from all activities. This analysis may involve integrating multiple
partnership and corporate tax returns, business financial statements, K-1 forms,
and individual tax filings.

 

- 5 -



--------------------------------------------------------------------------------



 



(3) Bank management shall document guarantor analysis according to the
February 28, 2009 Integra Bank Credit Bulletin #10, Detailed Guarantor Analysis
and retain the analysis in the file of the affected borrower.
(4) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the program developed
pursuant to this Article.
ARTICLE V
MANAGEMENT INFORMATION SYSTEMS FOR LOANS
(1) Within thirty (30) days, the Board shall ensure Bank adherence to written
procedures that provide for:

  (a)   a system that will allow split classifications for portions of the same
note; and

  (b)   credit risk management information systems (“MIS”) that accurately
reflect loans with split classifications.

(2) As a part of the Board’s ongoing responsibility to ensure that the Bank has
an effective MIS, the Board shall designate a senior officer to coordinate the
execution of these procedures.

 

- 6 -



--------------------------------------------------------------------------------



 



(3) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the procedures developed
pursuant to this Article.
(4) The Board shall submit to the Assistant Deputy Comptroller documentation
demonstrating compliance with procedures required pursuant to this Article.
ARTICLE VI
TIMELY IDENTIFICATION OF PROBLEM CREDITS
BY RELATIONSHIP MANAGERS
(1) Within thirty (30) days, the Board shall ensure that policies and procedures
are in place to:

  (a)   identify and correct the root cause of untimely loan downgrades by the
relationship managers, whether those downgrades are identified by Loan Review, a
Senior Credit Officer, the Chief Credit Officer, or the examiners;

  (b)   capture loan downgrades and analyze their root causes every thirty
(30) days. This requirement does not apply to differences due to the timing of
information received, unless the change in the loan rating is based on
information requested by Loan Review personnel as part of their file work; and

  (c)   take corrective action to address the root causes identified in (1)(b)
of this Article within the following sixty (60) days.

 

- 7 -



--------------------------------------------------------------------------------



 



(2) Upon implementation, the Board will provide a copy of any policies and
procedures to the Assistant Deputy Comptroller.
(3) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the policies and procedures
developed pursuant to this Article.
ARTICLE VII
LIQUIDITY RISK MANAGEMENT PROGRAM
(1) Within sixty (60) days, the Board shall revise and maintain a comprehensive
liquidity risk management plan which assesses, on an ongoing basis, the Bank’s
current and projected funding needs, and ensures that sufficient funds or access
to funds exist to meet those needs. Such a plan must include effective methods
to achieve and maintain sufficient liquidity and to measure and monitor
liquidity risk, to include at a minimum:

  (a)   strategies to maintain sufficient liquidity at reasonable costs
including, but not limited to, the following:

  (i)   reducing balance sheet leverage;

  (ii)   better diversification of funding sources, reducing the Bank’s high
reliance upon wholesale fund providers;

  (iii)   reducing rollover risk;

  (iv)   increasing and maintaining adequate short-term asset liquidity; and

  (v)   increasing liquidity through such actions as obtaining additional
capital, placing limits on asset growth, aggressive collection of problem loans
and recovery of charged-off assets, and asset sales.

 

- 8 -



--------------------------------------------------------------------------------



 



(2) The Board shall submit a copy of the comprehensive liquidity risk management
plan to the Assistant Deputy Comptroller.
(3) The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the program developed
pursuant to this Article.
ARTICLE VIII
PROGRESS REPORTING — QUARTERLY
(1) The Board shall submit quarterly progress reports to the Assistant Deputy
Comptroller, St. Louis Field Office, 2350 Market Street, Suite 100, St. Louis,
MO 63103. These reports shall set forth in detail:

  (a)   actions taken since the prior progress report to comply with each
Article of the Agreement;

  (b)   results of those actions; and

  (c)   a description of the actions needed to achieve full compliance with each
Article of this Agreement.

(2) The progress reports shall also include any actions initiated by the Board
and the Bank pursuant to the criticisms and comments in the ROE or in any future
Report of Examination.
(3) The first progress report shall be submitted for the period ending June 30,
2009, and will be due within forty-five (45) days of that date. Thereafter,
progress reports will be due within forty-five (45) days after the quarter-end.

 

- 9 -



--------------------------------------------------------------------------------



 



ARTICLE IX
CLOSING
(1) Although the Board has agreed to submit certain programs and reports to the
Assistant Deputy Comptroller for review or prior written determination of no
supervisory objection, the Board has the ultimate responsibility for proper and
sound management of the Bank.
(2) It is expressly and clearly understood that if, at any time, the Comptroller
deems it appropriate in fulfilling the responsibilities placed upon him by the
several laws of the United States of America to undertake any action affecting
the Bank, nothing in this Agreement shall in any way inhibit, estop, bar, or
otherwise prevent the Comptroller from so doing.
(3) Any time limitations imposed by this Agreement shall begin to run from the
effective date of this Agreement. Such time requirements may be extended in
writing by the Assistant Deputy Comptroller for good cause upon written
application by the Board.
(4) The provisions of this Agreement shall be effective upon execution by the
parties hereto and its provisions shall continue in full force and effect unless
or until such provisions are amended in writing by mutual consent of the parties
to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.
(5) In each instance in this Agreement in which the Board is required to ensure
adherence to, and undertake to perform, certain obligations of the Bank, it is
intended to mean that the Board shall:

  (a)   authorize and adopt such actions on behalf of the Bank as may be
necessary for the Bank to perform its obligations and undertakings under the
terms of this Agreement;

 

- 10 -



--------------------------------------------------------------------------------



 



  (b)   require the timely reporting by Bank management of such actions directed
by the Board to be taken under the terms of this Agreement;

  (c)   follow-up on any non-compliance with such actions in a timely and
appropriate manner; and

  (d)   require corrective action be taken in a timely manner of any
non-compliance with such actions.

(6) This Agreement is intended to be, and shall be construed to be, a
supervisory “written agreement entered into with the agency” as contemplated by
12 U.S.C. § 1818(b)(1), and expressly does not form, and may not be construed to
form, a contract binding on the Comptroller or the United States.
Notwithstanding the absence of mutuality of obligation, or of consideration, or
of a contract, the Comptroller may enforce any of the commitments or obligations
herein undertaken by the Bank under his supervisory powers, including 12 U.S.C.
§ 1818(b)(1), and not as a matter of contract law. The Bank expressly
acknowledges that neither the Bank nor the Comptroller has any intention to
enter into a contract. The Bank also expressly acknowledges that no officer or
employee of the Office of the Comptroller of the Currency has statutory or other
authority to bind the United States, the U.S. Treasury Department, the
Comptroller, or any other federal bank regulatory agency or entity, or any
officer or employee of any of those entities to a contract affecting the
Comptroller’s exercise of his supervisory responsibilities. The terms of this
Agreement, including this paragraph, are not subject to amendment or
modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.

 

- 11 -



--------------------------------------------------------------------------------



 



IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set her hand on behalf of the Comptroller.

     
/s/ Lesslie A. Swip
  March 20, 2009
 
   
Lesslie A. Swip
  Date
Assistant Deputy Comptroller
   
St. Louis Field Office
   

 

- 12 -



--------------------------------------------------------------------------------



 



IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.

     
/s/ Michael J. Alley
  March 20, 2009
 
   
Michael J. Alley
  Date
 
   
/s/ Sandra Clark Berry
  March 20, 2009
 
   
Sandra Clark Berry
  Date
 
   
/s/ Robert Goocher
  March 20, 2009
 
   
Robert Goocher
  Date
 
   
/s/ H. Ray Hoops
  March 20, 2009
 
   
H. Ray Hoops
  Date
 
   
/s/ Thomas W. Miller
  March 20, 2009
 
   
Thomas W. Miller
  Date
 
   
 
   
Arthur D. Pringle III
  Date
 
   
 
   
Bradley M. Stevens
  Date
 
   
/s/ Richard M. Stivers
  March 20, 2009
 
   
Richard M. Stivers
  Date
 
   
/s/ Daniel T. Wolfe
  March 20, 2009
 
   
Daniel T. Wolfe
  Date

 

- 13 -